 Case 21-03004-sgj Doc 32 Filed 05/22/21       Entered 05/22/21 11:23:20       Page 1 of 10



Davor Rukavina, Esq.
Texas Bar No. 24030781
Julian P. Vasek, Esq.
Texas Bar No. 24070790
MUNSCH HARDT KOPF & HARR, P.C.
500 N. Akard Street, Suite 3800
Dallas, Texas 75202-2790
Telephone: (214) 855-7500
Facsimile: (214) 978-4375

COUNSEL FOR HIGHLAND CAPITAL
MANAGEMENT FUND ADVISORS, L.P.

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 In re                                         §
                                               §
                                                                  Chapter 11
 HIGHLAND CAPITAL MANAGEMENT,                  §
 L.P.,                                         §
                                                           Case No. 19-34054-sgj11
                                               §
          Debtor.                              §
                                               §
 HIGHLAND CAPITAL MANAGEMENT,                  §
 L.P.,                                         §
                                               §
          Plaintiff,                           §
                                               §
                                                              Adv. No. 21-03004
 v.                                            §
                                               §
 HIGHLAND CAPITAL MANAGEMENT                   §
 FUND ADVISORS, L.P.                           §
                                               §
          Defendant.                           §

               DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER

TO THE HONORABLE COURT:

         COMES NOW Highland Capital Management Fund Advisors, L.P., the defendant (the

“Defendant”) in the above styled and numbered adversary proceeding (the “Adversary

Proceeding”), and files this its Defendant’s Motion for Leave to Amend Answer (the “Motion”),

respectfully stating as follows:




DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER—Page 1
 Case 21-03004-sgj Doc 32 Filed 05/22/21           Entered 05/22/21 11:23:20       Page 2 of 10




                                       I.      SUMMARY

       1.      This Adversary Proceeding concerns two promissory notes allegedly payable by

the Defendant to Highland Capital Management, L.P. (the “Plaintiff”) in the combined amounts of

$7.4 million (the “Notes”). Now that the Defendant has access to former employees of the Plaintiff

and to various books and records, the Defendant has learned that the Notes were unauthorized,

represent a mutual mistake, and were never intended as debt, but rather that the Plaintiff was

compensating the Defendant for the Plaintiff’s own liability to the Defendant for causing a serious

valuation error. Accordingly, and not having learned of these facts until recently, the Defendant

respectfully seeks leave to assert resulting affirmative defenses.

                           II.     PROCEDRUAL BACKGROUND

       2.      On January 22, 2021, the Plaintiff filed its Complaint for (i) Breach of Contract

and (ii) Turnover of Property of the Debtor’s Estate (the “Complaint”), thereby initiating this

Adversary Proceeding.

       3.      On March 1, 2021, the Defendant filed its Defendant’s Original Answer (the

“Answer”). The Answer does not contain any affirmative defenses.

       4.      The agreed scheduling order entered in this Adversary Proceeding does not contain

a deadline to amend operative pleadings. See Docket No. 13.

       5.      This Adversary Proceeding is non-core and the Defendant has not consented to the

Bankruptcy Court’s entry of final orders or judgment. The Defendant has asserted a right to trial

by jury.

       6.      The Defendant has filed a motion for withdrawal of the reference, which motion

remains pending, and this Motion is subject to, and without prejudice to, any and all arguments

raised in support of the withdrawal of the reference.




DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER—Page 2
 Case 21-03004-sgj Doc 32 Filed 05/22/21           Entered 05/22/21 11:23:20        Page 3 of 10




                              III.   FACTUAL BACKGROUND

       7.      This Motion is supported by the Declaration of Dennis C. Sauter (the “Sauter

Declaration”), attached hereto as Exhibit “A” and incorporated herein.

       8.      The Defendant is a registered advisor under the Investment Advisors Act of 1940.

Sauter Declaration at ¶ 4. As such, the Defendant advises various independent funds which, in

turn, are investment vehicles for a large number of investors. See id. One such fund was Highland

Global Allocation Fund (“HGAF”). Id. at ¶ 24.

       9.      Prior to the end of February, 2021, and during all times relevant to the Notes, the

Plaintiff and the Defendant were parties to that certain Second Amended and Restated Shared

Services Agreement dated February 8, 2013 (the “Shared Services Agreement”). Id. at ¶ 6. This

was standard business practices for the Plaintiff and various other affiliated companies, including

other advisers, within the Plaintiff’s “complex” of business: the Plaintiff would employ most of

the employees and then share those employees with the Defendant and other “complex” entities,

in exchange for payments by the Defendant and such other entities. Id. at ¶ 7. The Defendant

otherwise had very few direct employees. Id. at ¶ 5. Thus, under the Shared Services Agreement,

employees of the Plaintiff (many of whom were highly trained and specialized) provided many of

the key services to the Defendant on an as-needed basis. Id. at ¶ 8. These services included legal,

accounting, regulatory, compliance, IT, valuation, and tax services, among others. Id. at ¶ 8.

Additionally, under the Shared Services Agreement the Debtor provided critical electronic

infrastructure to HCMFA and other “complex” entities, such that the books and records, and e-

mail communications, of HCMFA were actually stored. Id. at ¶ 8.

       10.     In March, 2018, HGAF sold equity interests it held in TerreStar. Id. at ¶ 24. As

part of this, it was necessary to calculate the “net asset value” (“NAV”) of these securities and of




DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER—Page 3
 Case 21-03004-sgj Doc 32 Filed 05/22/21           Entered 05/22/21 11:23:20         Page 4 of 10




HGAF assets. Id. at ¶ 24. The Defendant was responsible for advising on the NAV. In turn,

pursuant to the Shared Services Agreement, the Plaintiff was responsible to the Defendant to

calculate the NAV, and the Plaintiff had several employees charged with these and similar

calculations as part of the Plaintiff’s routine business services and as part of what the Plaintiff

regularly provided to the Defendant and affiliated companies. Id. at ¶ 24.

           11.    The Plaintff made a mistake in calculating the NAV (the “NAV Error”). Id. at ¶

25. The NAV Error was discovered in early 2019 as HGAF was being converted from an open-

ended fund to a closed-ended fund. Id. at ¶ 25. The Securities and Exchange Commission opened

an investigation, and various employees and representatives of the Plaintiff, the Defendant, and

HGAF worked with the SEC to correct the error and to compensate HGAF and the various

investors in HGAF harmed by the NAV Error. Id. at ¶ 25. Ultimately, and working with the SEC,

the Plaintiff determined that the losses from the NAV Error to HGAF and its shareholders

amounted to $7.5 million: (i) $6.1 million for the NAV Error itself, as well as rebating related

advisor fees and processing costs; and (ii) $1.4 million of losses to the shareholders of HGAF. Id.

at ¶ 26.

           12.    The Defendant accepted responsibility for the NAV Error and paid out $5,186,496

on February 15, 2019 and $2,398,842 on May 21, 2019. Id. at ¶ 27. In turn, the Plaintiff accepted

responsibility to the Defendant for having caused the NAV Error, and the Plaintiff ultimately,

whether through insurance or its own funds, compensated the Defendant for the above payments.

Id. at ¶ 28. The Defendant is unsure as to the flow of funds; i.e. whether the Plaintiff paid HGAF

directly or through the Defendant, and is awaiting discovery from the Plaintiff on that point. Either

way, the Plaintiff accepted, and paid, approximately $7.5 million to compensate for the NAV Error

that it caused.




DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER—Page 4
 Case 21-03004-sgj Doc 32 Filed 05/22/21            Entered 05/22/21 11:23:20         Page 5 of 10




       13.     Frank Waterhouse (“Waterhouse”) was the Chief Financial Officer of both the

Plaintiff and the Defendant. Id. at ¶ 29. Waterhouse prepared and signed the Notes. Interestingly,

Waterhouse did not sign the Notes in a representative capacity for the Defendant, but rather as:




This was highly unusual and indicates that the Plaintiff’s legal department did not prepare the

Notes. It is also highly unusual that the Notes were not signed by Jim Dondero or by the general

partner of the Defendant.

       14.     Waterhouse was not authorized to execute the Notes on behalf of the Defendant,

and he was not authorized to lend funds by the Plaintiff. Id. at ¶ 22. It appears that what happened

is that Waterhouse, either for some internal accounting purpose or because funds were flowing

from the Plaintiff to the Defendant, believed that some document was necessary or that what was

being funded was a loan, so he unilaterally, and in mistake, prepared and signed the Notes. Id. at

¶ 30. In short, Waterhouse made a mistake, there was no loan, there was no return consideration

for any loan, and the Notes, if anything, are a mutual mistake and are void. Id. at ¶ 30 & 32.

       15.     The Defendant only learned of these facts in April, 2021, and was therefore unable

to assert defenses and affirmative defenses based on these facts at the time that it filed its Answer.

Id. at ¶ 21. This is because the Defendant’s own employees had no knowledge of the facts and

circumstances surrounding the Notes; the Plaintiff, through its CEO Mr. Seery, had prohibited

employees of the Plaintiff from discussing matters with the Defendant that may relate to

controversies or litigation under penalty of termination; the Defendant did not have access to all



DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER—Page 5
 Case 21-03004-sgj Doc 32 Filed 05/22/21           Entered 05/22/21 11:23:20        Page 6 of 10




of its books and records, as they were in the possession of the Plaintiff pursuant to the Shared

Services Agreement; and an injunction from the Bankruptcy Court prohibited Mr. Dondero from

“indirectly” communicating with the Plaintiff’s employees (Mr. Dondero controls the Defendant).

Id. at ¶¶ 13-17.

       16.     By mid-April, 2021, the Plaintiff has terminated most of its employees, those

employees formed their own company, and the Defendant retained that company to provide

services to the Defendant basically in continuation of the services provided by the Plaintiff

pursuant to the Shared Services Agreement. Id. at ¶¶ 19-20. Additionally, the Plaintiff provided

many, but not all, of the Defendant’s books and records to the Defendant. See id. Thus, it was not

until then that the Defendant was meaningfully able to talk to persons with some knowledge

regarding the facts and circumstances surrounding the Notes and to review its books and records

to determine that the NAV Error had occurred and that the Plaintiff paying for the resulting

damages was compensation by the Plaintiff for its own error, as opposed to a loan from the Plaintiff

to the Defendant. Id. at ¶¶ 21-22.

       17.     The Defendant also notes that the Plaintiff, on its schedules, did not schedule the

Notes even though it scheduled various other promissory notes owed by its affiliates. See Docket

No. 247 at 13 of 74. Additionally, on April 15, 2019, the Plaintiff agreed to extend the date that

certain demand notes payable by the Defendant to the Plaintiff could be demanded to May 31,

2021, as the Defendant expected to be unable to pay those notes. See Sauter Declaration at ¶ 31.

It is illogical and highly improbable that, notwithstanding that admission and acknowledgement,

the Plaintiff would nevertheless loan the Defendant $7.4 million some two weeks later. Rather, as

the evidence suggests, Waterhouse made a mistake in not realizing that the funds being paid by

the Plaintiff to the Defendant were in compensation for the NAV Error and not a loan.




DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER—Page 6
Case 21-03004-sgj Doc 32 Filed 05/22/21           Entered 05/22/21 11:23:20        Page 7 of 10




                                     IV.     DISCUSSION

         18.   Attached hereto as Exhibit “B” is the Defendant’s proposed Amended Answer,

incorporating new defenses or affirmative defenses resulting from the knowledge of the facts

above.

         19.   Federal Rule of Civil Procedure 15, as made applicable to this Adversary

Proceeding by Federal Rule of Bankruptcy Procedure 7015, provides for leave to amend a

pleading, which leave “[t]he court should freely give [] when justice so requires.” FED. R. CIV. P.

15(a)(2).

         20.   The Court must “possess a ‘substantial reason’ to deny a request for leave to

amend.” Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004). The Fifth Circuit has outlined

five “consideration” guiding the Rule 15 inquiry: “1) undue delay, 2) bad faith or dilatory motive,

3) repeated failure to cure deficiencies by previous amendments, 4) undue prejudice to the

opposing party, and 5) futility of the amendment.” Id.

         21.   No Undue Delay. There has been no undue delay. The Defendant filed its Answer

only some seventy (80) days ago. This Adversary Proceeding has been pending for four (4)

months. The Defendant has not filed a prior motion for leave to amend. And, most importantly,

as evidenced by the Sauter Declaration, the Defendant had no way of knowing of these defenses

and affirmative defenses until the termination of the Shared Services Agreement and the ability of

the Defendant to communicate with former employees of the Plaintiff who, prior to that time, were

under instructions to not discuss matters of a potential litigation nature with the Defendant under

penalty of termination, and to have access to its books and records. Thus, it was not until April,

2021, that the Defendant was even able to learn of these defenses to the Notes or the facts and

circumstances surrounding the Notes.




DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER—Page 7
Case 21-03004-sgj Doc 32 Filed 05/22/21            Entered 05/22/21 11:23:20        Page 8 of 10




       22.     No Bad Faith or Dilatory Motive. There is no bad faith or dilatory motive for the

same reasons as above; the Defendant only recently learned of its defenses, the Defendant moved

for leave promptly after learning of them; and leave to amend is not sought to avoid summary

judgment or continue trial.

       23.     No Repeated Failures to Cure By Prior Amendments. This is the Defendant’s first

motion to amend.

       24.     No Undue Prejudice. There is no undue prejudice to the Plaintiff. Discovery is

ongoing and depositions have not been scheduled. The Defendant is agreeable to further extending

discovery. The Plaintiff will have every reasonable opportunity to test the new defenses, and all

underlying witness and documents related to the same are available.

       25.     No Futility of the Amendment. The Defendant’s defense is not futile:

       (i)     it is supported by prima facie evidence by the Sauter Declaration;

       (ii)    the amount of the Notes, one for $5 million and one for $2.4 million, is almost

               identical to the ultimate $5,186,496 payment by the Defendant on February 15,

               2019 and the $2,398,842 May 21, 2019 payment by the Defendant;

       (iii)   the fact that the Plaintiff did not schedule the Notes, while scheduling many others,

               is evidence that the Plaintiff itself did not consider the Notes legitimate (or know

               of their existence);

       (iv)    the fact that Waterhouse signed the Notes, and not in a representative capacity for

               the Defendant, whereas all other notes are prepared by the Plaintiff’s legal

               department and signed by other agents in representative capacities, is evidence that

               Waterhouse made a mistake or did not understand what was going on, and had no

               authority or clearance to bind the Defendant to the Notes, and that, perhaps, the




DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER—Page 8
 Case 21-03004-sgj Doc 32 Filed 05/22/21              Entered 05/22/21 11:23:20      Page 9 of 10




               Notes were done for some draft, or accounting, or temporary purpose with no

               intention or expectation, even on the part of Waterhouse, that the Notes ever be

               legitimate.

       26.     The Defendant is not suggesting that the merits of its defenses be tried through this

Motion; only that its defenses and the Motion are not “futile.”

       27.     Accordingly, as no substantial reason exists to deny the amendment, the Court

should “freely” grant leave to the Defendant to amend its Answer.

                                             V.    PRAYER

       WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully requests that the

Court enter an order: (i) granting this Motion; (ii) granting the Defendant leave to file the Amended

Answer attached hereto as Exhibit “B”; and (iii) granting the Defendant such other and further

relief to which it may be justly entitled.

       RESPECTFULLY SUBMITTED this 22d day of May, 2021.

                                                  MUNSCH HARDT KOPF & HARR, P.C.

                                                  By: /s/ Davor Rukavina
                                                       Davor Rukavina, Esq.
                                                       Texas Bar No. 24030781
                                                       Julian P. Vasek, Esq.
                                                       Texas Bar No. 24070790
                                                       3800 Ross Tower
                                                       500 N. Akard Street
                                                       Dallas, Texas 75201-6659
                                                       Telephone: (214) 855-7500
                                                       Facsimile: (214) 855-7584
                                                        Email: drukavina@munsch.com

                                                  COUNSEL FOR HIGHLAND CAPITAL
                                                  MANAGEMENT FUND ADVISORS, L.P.




DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER—Page 9
Case 21-03004-sgj Doc 32 Filed 05/22/21             Entered 05/22/21 11:23:20         Page 10 of 10




                                 CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that he discussed the relief requested herein with Jeff
Pomerantz, Esq. and John Morris, Esq., on March 21, 2021, but that, as of the filing hereof, he has
not heard back regarding whether the Plaintiff opposes said relief.

                                               /s/ Davor Rukavina
                                               Davor Rukavina




                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on this the 22d day of May, 2021, true and correct
copies of this document and the exhibits hereto were electronically served by the Court’s ECF
system on parties entitled to notice thereof, including on the Plaintiff through its counsel of record.

                                               /s/ Davor Rukavina
                                               Davor Rukavina




DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER—Page 10
4851-1014-6793v.1 019717.00001
